IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-21052
                           Summary Calendar



BOBBY R. BROWN,

                                          Plaintiff,

ABBAS ALI,

                                          Movant-Appellant,

versus

DR. GEORGE J. BETO; C.L. MCADAMS;
D.V. MCKASKLE; BOBBY LEE TAYLOR,

                                          Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                          USDC No. H-69-CV-74
                         --------------------
                             July 18, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Abbas Ali, Texas state prisoner #380190, appeals from the

district court’s denial of his motion for enforcement of a

consent decree or for civil contempt.    He argues that prison

officials are denying him the right to freely practice his

religion.    We have reviewed the record and find no reversible

error.   Ali has not shown that the district court’s denial of his

motion was an abuse of discretion.    See Martin v. Trinity Indus.,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-21052
                               -2-

Inc., 959 F.2d 45, 47 (5th Cir. 1992); Piggly Wiggly Clarksville,

Inc. v. Mrs. Baird’s Bakeries, 177 F.3d 380, 382 (5th Cir. 1999).

Accordingly, the judgment of the district court is AFFIRMED.

Ali’s motion for default judgment is DENIED.

     AFFIRMED; MOTION DENIED.